Citation Nr: 1816156	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  08-34 093A	)	DATE
	)
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than April 20, 2001, for the award of service connection for major depressive disorder with psychotic features and panic disorder.

2.  Entitlement to an effective date earlier than April 20, 2001, for the awards of service connection for residuals of right knee meniscus and ligament injuries with degenerative joint disease.

3.  Entitlement to an effective date earlier than April 20, 2001, for the award of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

4.  Entitlement to an effective date earlier than April 20, 2001, for the award of Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code.

5.  Entitlement to an initial rating in excess of 70 percent for major depressive disorder with psychotic features and panic disorder prior to November 14, 2012.

6.  Entitlement to an initial rating in excess of 20 percent for neuropathy of the right lower extremity.

7.  Entitlement to an initial compensable rating for residuals of right knee ligament tears since April 20, 2001, and in excess of 20 percent since November 14, 2012.

8.  Entitlement to an initial rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease based on traumatic arthritis with limitation of motion since April 20, 2001.


REPRESENTATION

Veteran represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1963 to July 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Montgomery, Alabama, respectively.

As background, an October 2004 Board decision granted service connection for a right knee disability and remanded the issue of service connection for depression, secondary to a right knee disability.  In a November 2005 rating decision, the RO made the following determinations:  service connection for major depressive disorder with psychotic features was granted and an initial 70 percent disability rating was assigned, effective April 20, 2001; the October 2004 Board grant regarding service connection for residuals of status post right knee injury, torn posterior horn of the lateral meniscus tear, slight neuropathy in the right lower extremity, and degenerative joint disease with loss of motion was implemented and an initial 10 percent disability rating was assigned, effective April 20, 2001, and; service connection for residuals of ligamentous tears of the right knee was granted and an initial noncompensable disability rating on the basis of instability was assigned, effective April 20, 2001.  In an April 2007 rating decision, the RO made the following determinations:  granted a TDIU, effective April 20, 2001; granted eligibility to DEA benefits, effective April 20, 2001; and denied entitlement to SMP.

In an August 2013 rating decision, a Decision Review Officer assigned a 100 percent disability rating for the service-connected psychiatric disability, an initial 20 percent disability rating for the service-connected right knee disability on the basis of knee instability, and an initial 10 percent disability rating for neuropathy of the right lower extremity (which was previously rated as part of the service-connected right knee disability).  All of these ratings were effective November 14, 2012.

As the Veteran was granted the full benefit sought during the period since November 14, 2012, with respect to his appeal for a higher rating for the service-connected psychiatric disability, the question of a higher rating for this issue since November 14, 2012, is moot.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board previously considered this appeal in January 2014, and remanded these issues for additional development.  After the development was completed, the case was returned to the Board for further appellate review.

An August 2016 rating decision and September 2016 notification letter established entitlement to special monthly pension (SMP) by reason of being housebound and granted an initial 20 percent rating for neuropathy of the right lower extremity.  Both awards became effective November 14, 2012.  The September 2016 notification letter also explained that while the special monthly pension was established, his income for a veteran with one dependent exceeded the maximum annual pension rate.  As this represents a full grant of the benefit, this issue is no longer on appeal.  However, a Notice of Disagreement was received in July 2017 regarding only the assigned 20 percent rating and effective date for the right lower extremity neuropathy.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. at 39.

The issues of entitlement to higher ratings for right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is no communication of record prior to April 20, 2001, the date of the Veteran's claims of service connection for major depressive disorder and to reopen service connection for right knee disabilities, which can be construed as a formal or informal claim for VA compensation benefits.

2.  The Veteran met the criteria for TDIU and eligibility for DEA benefits as of April 20, 2001.

3.  Prior to November 14, 2012, the Veteran's major depressive disorder was not productive of total occupational and social impairment.

4.  Throughout the period on appeal, the Veteran's right lower extremity neuropathy most nearly approximated symptoms manifested by moderate, incomplete paralysis.





CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than April 20, 2001, for the grant of service connection for major depressive disorder have not been met.  38 U.S.C. §§ 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.157, 3.102, 3.155, 3.159, 3.160, 3.400 (2017).

2.  The criteria for an earlier effective date than April 20, 2001, for the grant of service connection for right knee disabilities have not been met.  38 U.S.C. §§ 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.157, 3.102, 3.155, 3.159, 3.160, 3.400 (2017).

3.  The criteria for an earlier effective date than April 20, 2001, for the grant of TDIU have not been met.  38 U.S.C. §§ 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.157, 3.102, 3.155, 3.159, 3.160, 3.400 (2017).

4.  The criteria for an earlier effective date than April 20, 2001, for the grant of DEA benefits have not been met.  38 U.S.C. §§ 5103(a), 5103A, 5107, 5110 (2012); 38 C.F.R. §§ 3.157, 3.102, 3.155, 3.159, 3.160, 3.400 (2017).

5.  The criteria for a rating in excess of 70 percent for major depressive disorder prior to November 14, 2012, have not been met or more nearly approximated.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9434 (2017).

6.  The criteria for a rating in excess of 20 percent for right lower extremity neuropathy have not been met.  38 U.S.C. § 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8521 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The United States Court of Appeals for Veterans Claims (Court) has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Earlier Effective Date Claims

The Veteran contends that he is entitled to an earlier effective date for the grants of service connection for major depressive disorder, right knee disabilities, TDIU, and DEA benefits.  He has not set forth any specific argument for these contentions.  Nonetheless, for the reasons described below, the Board finds that an earlier effective date than April 20, 2001, is not warranted for any of these claims.  

On April 20, 2001, the Veteran's claim for service connection for depression, and to reopen a claim for service connection for a right knee disability (previously denied in an unappealed September 1992 rating decision), was received by VA.  In a November 2005 rating decision, the RO granted service connection for major depressive disorder with psychotic features and assigned an initial 70 percent disability rating, effective April 20, 2001.  Following an October 2004 Board decision, service connection was granted, and an initial 10 percent disability rating, effective April 20, 2001, was assigned for residuals of status post right knee injury, torn posterior horn of the lateral meniscus tear, slight neuropathy in the right lower extremity, and degenerative joint disease with loss of motion.  Service connection was also granted for residuals of ligamentous tears of the right knee and assigned an initial noncompensable disability rating based on instability, effective April 20, 2001.  In an April 2007 rating decision, the RO granted TDIU, effective April 20, 2001, and eligibility to DEA benefits, effective April 20, 2001.  In this case, the RO assigned an effective date of April 20, 2001, for the award of TDIU because it was predicated on the severity of the Veteran's service-connected depression (rated at the time as 70 percent disabling) and right knee disabilities.  In turn, the effective date for DEA benefits was based on the effective date for the grant of TDIU.  Pursuant to applicable law and regulation, DEA benefits are derived from a Veteran who was discharged under other than dishonorable conditions, and has a permanent and total service-connected disability; or a permanent and total disability was in existence at the time of death; or the Veteran died as a result of a service-connected disability.  38 U.S.C. §§ 3500, 3501; 38 C.F.R. § 3.807.

The assignment of effective dates of awards is generally governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400.

As in effect prior to March 2015, under 38 C.F.R. § 3.155(a), a veteran or a representative of a veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  A communication received from a service organization, an attorney, or agent may not be accepted as an informal claim if a power of attorney was not executed at the time the communication was written.  38 C.F.R. § 3.155(b).

The Board notes effective dates may also be changed when a prior rating decision is found to have "clear and unmistakable error" (CUE) as described in 38 C.F.R. § 3.105.  That is, pursuant to 38 C.F.R. § 3.104 (a), "[a] decision of [an RO] shall be final and binding on all field offices of [VA] as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104 ."  38 C.F.R. § 3.104(a).  In this case, the Veteran has not articulated CUE with any prior rating decision, so the Board will not address the issue of CUE herein. 

With respect to the earlier effective date claims on appeal here, the Board's analysis will focus on determining the proper date of the claims and the proper dates of when entitlement arose.  Thereafter, the proper effective date is determined by taking the latter of the two dates determined.  See 38 C.F.R. § 3.400(q)(2).

Initially, the Board finds that a claim for TDIU and DEA benefits was constructively received by VA on April 20, 2001, the beginning of the initial rating periods for depression and right knee disabilities after service connection was granted.  Prior to April 20, 2001, the Veteran failed to meet the threshold percentage requirements for TDIU set forth under 38 C.F.R. § 4.16(a).

Thus, the question before the Board is whether there is any evidence in the claims file that can be construed as a claim for service connection for depression, or to reopen service connection for right knee disabilities, prior to the filing of the claim received on April 20, 2001.  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought, but need not be specific.  38 C.F.R. § 3.155.  

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.

A report of examination or hospitalization that meets the requirements of this section will be accepted as an informal claim for benefits if the report relates to a disability that may establish entitlement.  Once a formal claim for pension or compensation has been allowed or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or the uniformed services will be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157.  Evidence from a private physician or layperson will also be accepted as an informal claim for increased benefits, effective from the date received by VA.  38 C.F.R. § 3.157(b)(2). 

Medical records cannot constitute an initial claim for service connection; rather there must be a record showing some intent by the claimant to apply for the benefit.  Criswell v. Nicholson, 20 Vet App 501 (2006); Brannon v. West, 12 Vet. App. 32, 35 (1998).

The Board acknowledges that the August 1997 private treatment record that showed treatment for depression was in existence at the time the Veteran filed this claim.  The Veteran also reported a ten-year history of depression during his June 2001 VA examination.  However, the Veteran did not file a claim for this condition until April 20, 2001.  The Veteran was previously denied service connection for a right knee disability in a September 1992 rating decision based on a negative nexus between his current right knee disability and service.  VA did not receive a claim to reopen service connection for a right knee disability, and the Veteran did not submit any additional VA or private treatment records for this claim, until April 20, 2001. 

Under 38 C.F.R. § 3.157, once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or one of the uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  

In this case, the Board concludes that there are no treatment notes that constitute an informal claim for benefits prior to April 20, 2001.  In MacPhee v. Nicholson, the United Stated Court of Appeals for the Federal Circuit (Federal Circuit) found that the mere mention of a condition in a medical record alone could not be construed as a claim for service connection.  459 F.3d 1323, 1327 (Fed. Cir. 2006); see also 38 C.F.R. § 3.157.  Rather, the Federal Circuit found that "a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."  Id.; see also 38 C.F.R. § 3.157(b)(1) (medical records can serve as informal claim "when such reports relate to examination or treatment of a disability for which service-connection has previously been established").  Prior to April 20, 2001, the Veteran was not service connected for a psychiatric or right knee disability.  Thus, the August 1997 private treatment record for depression (received April 20, 2001) only established that the Veteran had a diagnosis prior to when he filed the claim.

As the record contains no evidence that the Veteran submitted a claim for an acquired psychiatric disorder or to reopen service connection for a right knee disability prior to April 20, 2001, the Board finds that the Veteran's claims for an earlier effective date for service connection for major depressive disorder and right knee disabilities, TDIU, and DEA benefits must be denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than April 20, 2001, for the award of service connection for major depressive disorder and right knee disabilities, TDIU, or DEA benefits, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, at 53-56.

Ratings, In General

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Staged Rating for Major Depressive Disorder

The Veteran generally contends that his service-connected major depressive disorder is more severe than the initial 70 percent rating assigned from April 20, 2001, to November 13, 2012, under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434, reflects.  The Veteran was granted a 100 percent rating for this disability, effective November 14, 2012, which represents a full grant of this disability for that period of the appeal.  The Veteran has also received a total disability due to individual unemployability due, in most part, to his service-connected major depressive disorder, effective April 20, 2001.

Major depressive disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code (DC or Code) 9434.  Under this General Rating Formula, a 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  A total, or 100 percent, rating is awarded on evidence of total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.    

After a full review of the record, and as discussed below, the Board finds that the Veteran's psychiatric symptoms meet or more nearly approximate the criteria for a 70 percent rating, but not higher, prior to November 14, 2012.  Records reviewed in making this determination include VA and private treatment records, along with VA examination reports from March 2005 and March 2007.  A subsequent VA examination, from November 2012, was the predicate for the assignment of the current 100 percent evaluation.

Specifically, the evidence of record prior to November 14, 2012 is devoid of findings corresponding to the criteria for a 100 percent evaluation, notably total occupational and social impairment.  The March 2007 VA examination does contain commentary indicating that the Veteran appeared to be unemployable due to his service-connected major depressive disorder.  The examiner noted that the Veteran had not worked in the past 15 years, in which the Veteran reported that his pain and depression steadily increased during this time.  The examiner found that the Veteran's depression and pattern of isolation would make it very difficult for him to interact appropriately and productively with supervisors, coworkers, or customers.  The examiner found that it was also likely that the Veteran's depression would interfere with his ability to be on time and to work for the required number of hours.  Furthermore, the examiner stated, "It should also be noted that [the Veteran] is currently taking five psychiatric medications which would likely have a negative effect on his ability to be alert and concentrate and focus on a job."  The examiner noted that the Veteran was currently at or close to retirement age and has had no work experience for 15 years, so that his skills are quite outdated.  As a result, the examiner opined that it would be very unlikely that the Veteran would be hired by anyone given his age and history.  There is no indication from this report, however, of total social impairment, and the Board thus finds that this report, in and of itself, is insufficient to support a 100 percent evaluation.  The Board would point out that TDIU was in effect for several years prior to this examination.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Rating for Right Lower Extremity Neuropathy

The Veteran contends that his right lower extremity neuropathy symptoms are more severe than the current initial rating reflects (20 percent, effective November 14, 2012).  See 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8522.  From April 20, 2001, to November 13, 2012, the Veteran's neuropathy symptoms were considered noncompensable complications rated as part of his service-connected right knee disability.

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, a rating is to be made by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.

The Veteran was initially rated under Diagnostic Code 8522, which provides the rating criteria for paralysis of the musculocutaneous nerve (superficial peroneal).  Mild, incomplete paralysis warrants a 0 percent rating.  Moderate, incomplete paralysis warrants a 10 percent rating.  Severe, incomplete paralysis warrants a 20 percent rating.  Complete paralysis where eversion of the foot is weakened warrants a 30 percent rating.  38 C.F.R. § 4.124a.

An August 2016 rating decision changed the Diagnostic Code to DC 8521, which contains the rating criteria for paralysis of the external popliteal (common peroneal) nerve.  Mild, incomplete paralysis warrants a 10 percent rating.  Moderate, incomplete paralysis warrants a 20 percent rating.  Severe, incomplete paralysis warrants a 30 percent rating.  Complete paralysis where the foot drops and slight droop of the first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes, warrants a 40 percent rating.  Id.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is only sensory, the rating should be for the mild or, at most, the moderate degree.  38 C.F.R. § 4.124a.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  Special consideration should be given to any psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, and injury to the skull.  38 C.F.R. § 4.120.

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

After a full review of the record, and as discussed below, the Board concludes that a rating in excess of 20 percent for right lower extremity neuropathy is not warranted. 

As background, prior to November 2012, the Veteran did not have an objective diagnosis for right lower extremity neuropathy that warranted a separate, compensable evaluation.  The June 2003 VA examination included the Veteran's statement of sustaining a right peroneal nerve injury after a motor vehicle accident in 1992.  Physical examinations revealed no peroneal nerve weakness in the Veteran's capacity to dorsiflex and evert the right foot and ankle.  Private treatment records from August 2003 indicate that the physician noted an unconfirmed mild, posterior sag, but otherwise normal neurosensory examination in the Veteran's right foot.

On VA examination in November 2006, the Veteran endorsed nerve pain in his right leg that felt like a "globule."  The examiner noted that the Veteran did not report any current symptoms that follow a peroneal nerve distribution.  The examiner noted that the Veteran endorsed sharp pain in his right leg, but he did not have any foot drop, and his subjective symptoms did not follow any known spinal nerve distribution.  After a physical examination, the examiner did not diagnose neuropathy.  VA treatment records from October 2007 indicate treatment for possible peroneal nerve compression, as prior studies had not yet confirmed any objective findings.

VA treatment records from April 2007 showed possible peroneal nerve irritation.  Physical examination revealed pain with irritation in the peroneal nerve, but a negative Tinel's sign.  VA treatment records from July 2007 contain results from an EMG/nerve conduction report.  Therein, the impression given was for right peroneal nerve palsy across the fibula head.  However, the report does not indicate the severity of the diagnosis.  The diagnosis for right peroneal palsy was continued in January 2009.  The Veteran endorsed constant pain in his right lower leg from the knee down to his foot.  He stated that he did not have much of a problem with his right foot dragging or causing problems when walking.  He rated his pain as 7 out of 10, with 10 being the worst.

On VA examination in November 2012, the Veteran continued to endorse right leg pain from his knee to his foot.  He endorsed moderate, intermittent pain, numbness, and paresthesias in his right lower extremity pain.  Reflex examination for the right ankle was absent.  Muscle strength testing showed active movement against some resistance for the right ankle plantar flexion.  The Veteran did not have muscle atrophy.  Special tests for the median nerve were not performed.  The nerve examination revealed moderate, incomplete paralysis of the musculocutaneous (superficial peroneal) nerve of the right lower extremity.  The Veteran was noted to constantly use a cane as an assistive device.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to peripheral neuropathy.  The Veteran's peripheral nerve condition affected his ability to work based on his reports of frequent falls or slips twice per week.

The Veteran received another VA examination in August 2016.  He endorsed severe, constant pain, and moderate numbness related to his peripheral neuropathy.  Muscle strength testing showed active movement against some resistance in the right knee extension, as well as ankle plantar flexion and dorsiflexion.  The Veteran did not have muscle atrophy.  Reflex examination was normal.  Sensory examination revealed absent sensation in the right foot/toes.  There were no trophic changes attributable to peripheral neuropathy.  Special tests for the median nerve were not performed.  The nerve examination revealed moderate, incomplete paralysis of the sciatic and external popliteal nerves of the right lower extremity.  The Veteran did not use an assistive device.  There were no other pertinent physical findings, complications, conditions, signs and/or symptoms related to peripheral neuropathy.  The Veteran's peripheral nerve condition affected his ability to work.  The examiner commented that the Veteran could not run or jump, sit or stand, or walk for prolonged periods of time.  The Veteran also could not walk more than 250 feet without stopping for rest.

To the extent that the Veteran alleges greater severity, the probative value of his allegations is outweighed by the aforementioned examiners' findings that were objectively found to be moderate symptoms of peripheral neuropathy in the right lower extremity.  During the period on appeal, competent evidence concerning the nature and extent of the Veteran's disability was provided by the VA examiners and included relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination reports) directly address the evaluation criteria for this disability.  Accordingly, the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his right lower extremity neuropathy.  

The Board has also considered whether higher or separate Diagnostic Codes are applicable.  The evidence of record indicates that the Veteran was diagnosed with right lower extremity neuropathy prior to November 14, 2012; however, a separate compensable rating is not warranted prior to this date, as the evidence does not contain objective findings regarding the severity of the disability.  The November 2012 nerve examination revealed an objective diagnosis for moderate, incomplete paralysis of the musculocutaneous (superficial peroneal) nerve in the right lower extremity.  As a result, DC 8522 was appropriately used to rate this disability based on the findings.  However, the August 2016 nerve examination revealed an objective diagnosis for moderate, incomplete paralysis of the sciatic and external popliteal nerves of the right lower extremity.  Accordingly, DC 8521 is now the most appropriate Code to use as it reflects the Veteran's current diagnosis.  See Butts v. Brown, 5 Vet. App. 532 (1993) (noting that the choice of diagnostic code should be upheld if supported by explanation and evidence).  There is no medical or lay evidence of other peripheral neuropathy symptoms that would not result in the pyramiding of other nerve-related Diagnostic Codes; thus, a separate rating for moderate, incomplete paralysis for the sciatic nerve is not warranted.  Furthermore, the sciatic nerve diagnosis would not result in a higher rating for the Veteran's right lower extremity neuropathy rating under DC 8520 because moderate, incomplete paralysis also only warrants a 20 percent rating.  

Based on the foregoing, the Board concludes that the Veteran's symptoms of right lower extremity neuropathy have most nearly approximated the criteria for no more than a 20 percent rating since November 14, 2012.  All evidence has been considered, and there is no doubt to be resolved.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. at 366 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).  

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The Board notes that the Appellant waived agency of original jurisdiction review of new evidence in November 2017.


ORDER

An effective date earlier than April 20, 2001, for service connection for major depressive disorder is denied.

An effective date earlier than April 20, 2001, for service connection for right knee disabilities is denied.

An effective date earlier than April 20, 2001, for TDIU is denied.

An effective date earlier than April 20, 2001, for DEA benefits is denied.

An initial staged rating in excess of 70 percent for major depressive disorder prior to November 14, 2012, is denied.

An initial rating in excess of 20 percent for right lower extremity neuropathy is denied.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The VA examinations of record are insufficient for determining the proper disability ratings for the Veteran's right knee disabilities based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disabilities on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations.

Based on the foregoing, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4) (2017).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  In light of the foregoing, the Board finds that an additional examination is warranted.

Accordingly, these issues are REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination.  The examiner should describe in detail the current status of the service-connected right knee disabilities and all related manifestations.  If the examiner is unable to conduct the required testing, he or she should clearly explain why that is so.

a)  The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected right knee disabilities.  

b)  The examiner should report complete range of motion findings for the right knee.  Range of motion measurements should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  The examination should address painful motion, functional loss, instability, and ankylosis.

2.  After completing the above and conducting any additional development deemed necessary, readjudicate the claims on appeal in light all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


